Title: Major Sherburne’s Testimony on the Affair at the Cedars, [17 June 1776]
From: Jefferson, Thomas
To: 


                    
                        Major Sherburne
                        [17 June 1776]
                    
                    The place called the Cedars is on the river St. Lawrence, about 43 miles above Montreal. At this place Colo. Bedel was posted with 390 men. He had here laid off some works of defence inclosed the greater part of them with picquets and the rest with lines of earth and had two canons mounted. Colo. Bedel having received intelligence on Wednesday the 15th. of May that the enemy were approaching and were within 9. miles immediately set out to Montreal for a reinforcement whereby the command devolved on major Butterfield. In consequence of Bedel’s application Major Sherburne with 140 men marched from Montreal the next day to their assistance  and a greater detachment under General Arnold was getting ready for the same purpose. On Friday the 17th. of May the enemy invested the fort. They consisted of about 150, or 200 regulars Canadians and Indians commanded by Capt. Forster. They increased however in their numbers hourly. Friday, Saturday and Sunday they kept up loose scattering fire, and frequently sent in flags to demand a surrender. Major Butterfield would fain have accepted of the very first of these, shewing the greatest marks of terror, during the whole investment. The men from time to time sollicited leave to sally on the enemy, but he not only refused it, but restrained them from firing even from within the lines as much as possible. A flag being sent in on Sunday afternoon with an offer of terms, he determined to accept of them. Capt. Stevens and Capt. Easterbrook with their companies insisted for permission to sally out and fight their way through the enemy, preferring that chance for escape to the being put into their hands and their men provided themselves for that purpose. But this also was refused by major Butterfield who alleged that it might induce the enemy to rush on the rest and tomahawk them or to retract from them the benefit of the terms offered. There were at this time provisions belonging to the garrison and live stock at a priest’s house within the lines sufficient to have lasted the garrison […] barrels of pork, 1 ½ barrels […] and contrary to the faith of the capitulation the garrison were delivered over into the custody of the savages who plundered them of thei[r clothes?] leaving many of them naked in most inclement weather. He [i.e., Sherburne] immediately proceeded towards that place with one hundred men only, the rest being left as guards with the ba[ggage]. When he had advanced 5. miles he was attacked by the enemy. He fought them about an hour when finding that they had now increased to about 500, of whom 100. were Canadians and the rest Indians, and that they were endeavoring to cut off his retreat, he made a proper disposition and then ordered a retreat. His men retired in extreme good order for 40. minutes, no one quitting his line, except when occasionally ordered to rush on the enemy in order to dislodge them from barns and other houses in which they placed themselves, which they alwais effected and did good execution. After retiring about 3. miles along the edge of the lake an advanced party of the enemy found means to intercept and take off the first of the three divisions. The second division then rushed forwards with their bayonets, forced their way through that party of the enemy, but then found themselves in the hands of another party still farther advanced and were made  prisoners also. The third and last division with major Sherburne were then encompassed by the main body of the enemy and forced to surrender. In this rencounter 12 were killed and wounded on the part of major Sherburne and 22 on that of the enemy. They were then carried to where Butterfield and his party were, and submitted to the custody and plunder of the savages who stripped them of their clothes and baggage. The officers were then carried to Conesadago, and the privates to St. Anne’s and a small island above that. Capt. Forster obliged the officers to sign a written parole engaging that they would remain quiet and keep within the precincts they should be ordered to and would hold no correspondence […] notwithstanding which he still kept them in custody of [savages?]. The evening after major Sherburne was taken the Indians killed and scalped 2 of his men. Afterwards at different times they killed 4, or 5 others, one of whom was of those who had surrendered on capitulation at the cedars and was killed the 8th. day after that surrender. One other (as was affirmed by his companion now in possession of the savages and who saw the act) was first shot so however as not to kill him and then roasted. Others were left exposed on an island, naked and perishing with cold and famine, in which state they were found by Genl. Arnold’s detachment. On Sunday the 26th. Capt. Forster (having heard as is supposed of the approach of General Arnold) required majors Sherburne and Butterfield and the other officers to sign what he called a Cartel for the exchange of prisoners, whereby they were to agree [not only to an] exchange of prisoners equal in number and rank but that those given up by Capt. Forster should thereafter not bear arms against the British government. They accordingly signed at […] defend also their father the king; that he must consider it as a mercy never before shewn in their wars that they had put to death so few of the prisoners, and that he must expect and so inform General Arnold that all who should hereafter fall into their hands should certainly be put to death. Captain Forster joined in desiring that this bloody message should be delivered to General Arnold. The flag was then sent accompanied by Major Sherburne with the cartel to Genl. Arnold and he was informed from Capt. Forster that if he rejected it and should attack him, the prisoners then in his hands would be every man of them put to death. The cartel was rejected by Genl. Arnold and his reasons assigned. It was then made in some measure more conformable, and sent back to him a second time and a second time rejected. It was then further altered, returned and finally accepted and signed by him on the 27th of May. The substance was  that the prisoners should be delivered within 6 days on the South shore of the St. Lawrence within one league of Coughnowaga; and that as many of equal rank of the British troops in our possession should be returned within 2. months, allowing a moderate time also for casualties, which might prevent the delivery within that time, and that four captains should be sent to Quebec as hostages and remain there till the exchange should be made. Four hostages were accordingly delivered, to wit Capts. Sullivan, Bliss, Green and Stevens. […] delivered to Capt. James Osgood 1 major 4 captains, 16. subalterns and 355 privates, and others to […] other persons, but the […] the last of whom were delivered on the 31st. of May but of these […] during the whole time of their captivity not half food was allowed them and they were continually insulted, buffeted, and ill-treated by the savages. When the first parties were brought off from the shore to be delivered to general Arnold the savages fired mud balls at them, and at the last parties they fired with musket bullets. The hostages were plundered and stripped after they were delivered as hostages. Twelve Canadians were retained by Captn. Forster who alledged in excuse that living under a military government they were to be considered as deserters from his majesty’s armies and that his orders expressly forbid his exchanging these. These were carried off by him in irons but afterwards released. Several also of the other prisoners natives of the United colonies were detained and sent into the Indian countries in custody of the savages. Capt. Forster’s behavior personally was polite; nor is it believed he could have prevented the ill treatment the prisoners received from the savages; but […] of this […] that before they left their country and in order to induce them to engage in the enterprize he promised them free plunder. This fact he was charged with by the Indians through their interpreter, in presence of Capt. Easterbrook and other officers and did not deny it. Before the Indians engaged with him they were 7. days in council debating whether they should take arms against the colonies: during the first 6. days they seemed [to] be on a balance or rather inclined in favor of the colonies. On the [7]th they were brought over by excessive high offers which the British officers were enabled to make by merchants in Montreal who not only had supplied them with goods for that purpose, but offered to advance for them £20,000 in specie and what other goods they should want. Particularly a certain Monsr. De Rochèt. A Canadian told major Sherburne that he was in Montreal when major Sherburne marched from it, and did not leave it till the next day when having obtained  from the Commissioners a pass to carry a boat load of goods on pretence of trading with the friendly Indians, he had carried them to those very Indians who invested the Cedars and was himself in the engagement against major Sherburne. The Indians who engaged in this expedition were principally Senecas, there were some Conasedagas, some Oneidas, about 60. Mohawks and some others.
                